ACCEPTED
                                                                                          03-14-00499-CV
                                                                                                 3963251
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                    1/30/2015 11:30:46 AM
                                                                                         JEFFREY D. KYLE
                               No. 03-14-00499-CV                                                  CLERK


                                         IN THE
                                                                         FILED IN
                                                                  3rd COURT OF APPEALS
                              COURT OF APPEALS                         AUSTIN, TEXAS
                                                                  1/30/2015 11:30:46 AM
                          THIRD DISTRICT OF TEXAS                     JEFFREY D. KYLE
                                                                           Clerk

                                 AUSTIN, TEXAS

ROBERT LEE MARTIN                          §                           APPELLANT

VS.                                        §

THE STATE OF TEXAS                         §                              APPELLEE

           APPEAL FROM THE 331ST JUDICIAL DISTRICT COURT

                           TRAVIS COUNTY, TEXAS

                               CAUSE NO. 95-5530

          STATE'S THIRD MOTION FOR EXTENSION OF TIME

TO THE HONORABLE COURT OF APPEALS:

      The State of Texas respectfully moves for an extension of the deadline for filing

the State’s brief and, in accordance with Texas Rules of Appellate Procedure 38.6 and

10.5(b), advises the Court as follows:

      (a) The appellant was convicted of Aggravated Sexual Assault and was

sentenced to life in the Texas Department of Criminal Justice Institutional Division.

The appellant filed a motion for appointment of counsel pursuant to Chapter 64 of the


                                           1
Texas Code of Criminal Procedure. This motion was denied by the Trial Court on July

18, 2014. The appellant filed his notice of appeal in the above cause on August 15,

2014. Appellant submitted a pro se brief that was marked filed by this Court on

October 30, 2014.

      (b)      The State’s brief is currently due on January 30, 2015.

      (c)      This request is that the deadline for filing the State’s brief be extended by

10 days.

      (d)      The number of previous extensions of time granted for submission of the

State’s brief is: two.

      (e)      The State relies upon the following facts to reasonably explain the need

for an extension of the deadline:

      1. During the period since the appellant’s brief was filed, the undersigned

            attorney has completed and filed an original brief in two other pending

            appellate cases, (i.e., Eduardo Mora-Hernandez v. State of Texas, No. 03-13-

            00548-CR; and Terry Atkins v. State of Texas, No. 03-13-00509-CR). The

            undersigned attorney has also filed a response to two pending Petitions for

            Writ of Mandmaus, (i.e., In re Jose L. Aguirre, No. 03-14-00582-CV; and In

            re Donald Aekins, No. 03-15-00004-CV). The undersigned attorney is

            responsible for preparing the State’s brief in two other pending appellate



                                             2
         cases (i.e., Samuel Adkins v. State of Texas, No. 03-14-00285-CR; and In the

         Matter of R.J., No. 03-14-00389-CR).

      2. This request is not made for the purpose of delay, but to ensure that the

         Court has a proper State’s brief to aid in the just disposition of the above

         cause.

      WHEREFORE, the State of Texas respectfully requests that the deadline for

filing the State’s brief be extended to February 9, 2015.

                                             Respectfully submitted,

                                             ROSEMARY LEHMBERG
                                             District Attorney
                                             Travis County, Texas

                                             /s/ Kathryn A. Scales
                                             Kathryn A. Scales
                                             Assistant District Attorney
                                             State Bar No. 00789128
                                             P.O. Box 1748
                                             Austin, Texas 78767
                                             (512) 854-9400
                                             Fax No. (512) 854-4810
                                             Kathryn.Scales@traviscountytx.gov
                                             AppellateTCDA@traviscountytx.gov




                                         3
CERTIFICATE OF INABILITY TO CONFER WITH PRO SE APPELLANT

      I hereby certify, based on information and belief, that the appellant, whose

brief was filed pro se, is currently in custody at the Clements Unit of the Texas

Department of Criminal Justice Institutional Division and is unavailable to confer

by telephone with undersigned counsel about whether the appellant opposes the

instant motion for an extension of the deadline for filing the State’s brief.

      Further, even though this appeal has been assigned a cause number ending in

“-CV” rather than “-CR,” the appellant’s claim is inherently criminal, not civil, in

nature. A certificate of conference is not generally required to be included in a

motion to extend the deadline for filing the appellee’s brief in a criminal case.

                                               /s/ Kathryn A. Scales
                                               Kathryn A. Scales
                                               Assistant District Attorney




                                           4
                       CERTIFICATE OF COMPLIANCE

      Pursuant to Texas Rule of Appellate Procedure 9.4(i), I hereby certify, based

upon the computer program used to generate this motion, that this motion contains

354 words, excluding words contained in those parts of the motion that Rule 9.4(i)

exempts from inclusion in the word count. I certify, further, that this motion is

printed in a conventional, 14-point typeface.


                                                /s/ Kathryn A. Scales
                                                Kathryn A. Scales
                                                Assistant District Attorney



                          CERTIFICATE OF SERVICE

      I hereby certify that, on the 30th day of Janaruy, 2015, a true and correct copy

of this motion was served, by U.S. mail, electronic mail, facsimile, or electronically

through the electronic filing manager, to the Appellant, Robert Lee Martin, TDCJ

#1050629, Clements Unit, 9601 Spur 591, Amarillo, Texas 79107-9606.

                                                /s/ Kathryn A. Scales
                                                Kathryn A. Scales
                                                Assistant District Attorney




                                          5